c   OFFICE OF THE ATTORlkEY GENERAL   OF TEXAS
-   ..j
                                    AUSTIN
      f   :.
                     I




          1:3norablCForrester ffanoock
          c.-L72h1sl
                   Dlatrict Mitorneg
                      TtSXlB
          XtiXfiliSChlQ,                         .' A

          i;carSir:
Honorable Forrester Eanoook, psSe #2


          .




    extend or repair such 0ystein8,or any one of
    them, in0l~Cin3 the purchosa of equlpzmt,
    end a>plienoca for the sanitary dispose1 of
    -exorata-andc~fal, ati es ndditicmal Lieourlty
    thcretoz,.by the term of such cnombrance,                  .
    say grant to the purobasor un+r s3le or fore-
    olosure thePounder, a franohise to operate the
    systems ond propextios 80 purchased for a tern
    of not over twenty (20) years after purchase,
    scbjcot to nil lawa rcalatinS mm    then in
    force. No suoh oblieatlon of any ouch uyatez
    shell ever be a debt of such city or town, but
    solely 8 chariSOupon the pro~ortiea of ~the sys-
    te;n110enouzberod, and ,&all.never be rcokonod
  / in dcterrinlng the pou:erof eny ouch city or
  1 tom to issue any ~botldsfor any purpose author-
    ize& by law,"

        3IoE &lo cities fina thclr aovme a& authority in
Seotion 2, Elrtiolo11 of the Co53tltution and Article llG?j
of.Vernon*s Annotated Civil Statutes, both of which rend
ldenticslly. Artiolo  1165 is the Enabling hot, onaot~d by
the Le&slature subsequer?tto the adoption of Section 5,
Article ll.,as an atcon~ent to the.Texas COnStltuCion. .Sald
nrticle reads 06 follms~
     l Wit&    hnvin~ r?orethen five thousand (5000)
    inhabitants may, by a mjorlty vote of the quali-
    Sick voters of said city, at e.? election held for
    that purpose, sdopt or awml their charters, sub-
    jeot to ouoh linitntions a8 nay be proooribed by
    the Lc$,slatum, and providinS that no olm%r
    nholl contain any provloion inoonsistert with the
    ConstituttionOf the State, ox of the Sonerril~iawa
    enaotcd by the Le(;iolctwe of this B&W;    said
    cities r&y levy, essem and aolloct such taxes
    cu my be nuthoriced by law or by their ohnrtorsr
    but no tax for any purpose ohall ever be laMul
    for ahY Gho year, whioh oholl exoced tu0 end ono-
    hell:per ocnt.of the tGxabk3 prGpO;rtYOf OUCh City,
    ocd CO debt shill cmr bo created by any city, un-
    leas at tk,oaatiethe provision be rsdc?to C33CSs
g,norable Forrester Hancook, page 93

          .




    ~~.collci3t annuelly a suffioient sun't0 pay
    the lntereet thereon and oreete a sin'king
    fund or et ,least t-i70
                          per cent t,hereon;ena
     rovldtd thrther, that no oity ohsrtor'shr?ll             .
    & e 3ltereil.aocnded or ropmllod ottcnor thsn
    every. tivoycero ."
                                                       .
          Article 1175 10 a Ccneral law enumerating oertain
p@ra.that     my be exercised by Eome .We citd.eawhioh have
sdopted a oharfor or-the amendment above quotod. This artl-
cle reads; in part, as f OllGii&~
        nCitios a&opting the chnrter or aned!mnt
     hereunder ohnll have full. pmcr of loon1 self-
  ; 6ovcrnment+ Among the other powers that may
  1, be exercise0 by any such oity, theSollcYAn3
     rz Iy?by enumerateU Sor@eater     oortaintyr


        %eo. 10. The power
                       .      to control and menego
     the Sloences of en such oltyi to prcsoribc
     its Slo~l  yew an i Siac51 orraa~6mnt;   the.
  '. pwar to issue bond8 ulon the crcdlt of the city
     for the pwpose of idc ing pcrrOnent pub%    im-
     provemcnts or for other publia purposes in the
     exGunt'&ncl.totbo oxtent provided by such ohar-
     ter ond conslotent with the Constitution cf this
     Stnteg * * *'.
       Wei; 13. To buy, own, construct v&thin or
    Yrithoutthe city liltitsand to mafntnin olld
    Oprato a system or oystems of gas or electric
    lightin.-?,
              pl3ntc.4,
                      tolophoncs, street railmps,
    EcBerngc planta, .Sertiliaing.plc.ntn,abnttoirs,
    ~nnicl~~l rallisayterminals, docks, Yrhsrve%,
    Sorries, ferry-laadins5, loading and unlcadlng
    deviobs as shipgc3 Sucllities, or any other
    publio ncrvioc or publdo utility, end to &mend
    nnd rcoel.ve compeas.utionfor scrvioe Surnlshed
    Sor privet5 pul~oaes or otherwise, and to cxcr-
    Clco the ri.&t of eminent domain as horeine.Stcr
    provided Sc.r~the eppropriution of lafid,ri@ts
    of my or cnything whatsoever that may bo propcr
    ponorable Forrester Hancook, pa@   $4
                                        *


.


         and neoessary.to cffioicntly carry out said
         o.bj’?ct.hny olty ehzll ficvepmer to cofi-
         dem the property of any person, fim or coc-
         poration no? ooa+oti~~& cay such business, end
         Sor ths .~urpo,* cf operating a2d salntalning
         any suoh publfo utilltios aad for the purpose
         of alstributlng suoh’eorvloe throughout the




             It $11 .be‘seen fr0111a reading of Artioloj 1311 ana
    .1175,ebovo quoted; thnt by a genorcilc?nactz%t, ZioneFiule
    olties are given Me express pcmer to k t.heowious thiEss
    emmarated In each 02’the t;rostatutea. tlnilcr   the @ymw.l
    la1r.aHaze l?u& city J-&Y issue revenue bonds Sor the pururposos
    enumretea in krt1cl.cl.112. ..Thismo en nuthori~tygranted to
    both general law oitcs aml fioneXu3.eoitios. tWler the tams
    OS Article 1175, a IiozoFkiLco.ltg,~ by adopting chartor'provi-'
     sions authork&ing It to ooquirc the various public ut%lities
     onw2eratea utier SaotIon ,X3 thereof, oould under Section 10
    OS hrtlolo 1175, abo.vequoted, .issue bondn for such purposes,
           ~Scctioo 33 of Article '3175 roads a3 follow3:
            %ihcncver eny city my dcterdne to ocqulre
         kmsypublio utility USIIGJ and occupying tha
         stxeets, nlleya and avenues as hereinabove pro-
      Eonorable Forrester E~Oock,   pad0 85

                      .



                 The .Le&slature of the State haa all power to en-
      sot laws ercert as aay be inhibited by the Constitution
      ,ofthe State or .1!&tion. It does hot have to look to the
      ConstitutZon for a grant of powor to cnaot laws but only      ,
      to ‘ECB if ‘it in inl?lbitedfron ectirq,.. And (I city doee
      not,   shoe   the adoption cf &&ion   5, Article 11, longer
      have to look to the Lozislaturo for a grant of power to
      &     (this beiog given by the Constitution), but-only look
      t0 not8 or the Logislaturo t0 800    53 it ha13 plecea my
      llnitations on the pomr to ,a0t gmwia      by fzeotion 9 of
      hrtf.ob3 1x1 If the LeS5.alaturchas placed no llnitation
      on the pv.ver of n ,oity to act and the provialon is incon-
      e1stcnt with no provloion OS the ConetStution or thb gen-
       eral laws of the State, the pow% of the oity is as General
      ‘cr.)6broad as Lo the pcwer, cf the Le&islatura to tact. ‘i;e
      od lonGor mist look to the LeSiolot;ureto yant to a city
       the po%er to ezead its chaster Or to insert thesein any
      given provision, but IYC only look tb the Acts of the Leda-
      laturc to see if that body by any provision.adopted has
      placed anylirAtetj.on on the ‘poXor of a oity to act in a
      Given ratter, Xf theroln we find no licAtf;tionplaced oa
      a .cityto ar2enaits chartor in any &von partloular, efia
      cucb provioion is inconsistent with no provialon of the
      Constitution and no Semral J&f of the State, the oity &as :.
      the authority to .eo er,cnd its ~obartcr and adopt such pro-
      visions without     any &mnt of power further then thst oh-
      terrod by Sect105 5, Brtic&c 11 of the Constitution, See
      the case of~LeSo~a v. State, 190 S, X. 7%.
              It appears therefore that there 6re no lle5.tations
      in the gcmrsl lawe which viould inhibit a ?:OZXI%le city
      Srcn issu.ln+j
                   revenue or self-llquldbtin~ boo.dsto purchase
      a teleohsn~ syst.622. On the contrrry it sppeam that-IIme
      kilo c1tica Pave the express authority by eonersl lew to ab-
       uire such a Eysten if such e provision has bocn ~aCop,todin
      ?b 'charter cf such cS.ty.
              Ka are, tllamfcJrc,Of the 0 inion tht 5s ‘a clt
      bes adopted a chartor provision autE orlaing t3e aquisi s-ion
              0 oysters@ulUhas authorized the issunnco of revenue
      of GUc!lJ
      or oclf-liluidatlng bonds to g~rchsoo owe, that it urould-
      hot be inoonslstent dth t!~e. Ccm titution or ~t’~crol~lOW
      of thlo zitcto.




‘:.-r’~w”
            ---“t-v       ._. .~        ---.
noaomble Pcrrcster   &mcook, pngb #c
 -




CEC-s




          .
           ..